DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received. 20 May 2022.

Claims 1, 11-13, 15 and 17 are currently amended and claims 2-10, 14 and 16-21 are as previously presented.  In summary, claims 1-21 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 20 May 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-21 are hereby withdrawn and there being no remaining issues, claims 1-21 and the application are now in condition for allowance.

With regard to claim 11 claiming an image processing method comprising: receiving successive groups of images of an object, each image group captured at a respective time by two or more spaced apart image capturing devices, and depth information measured at each respective time indicating a three-dimensional location of the object relative to at least one distance measuring device; selecting a set of the successive image groups; generating a three dimensional model, for each image group in the selected set of the successive image groups, from images captured at the respective time of the selected image group by the two or more spaced apart image capturing devices and from the depth information; mapping a texture to the generated three dimensional model; and generating a stroboscopic image, with respect to a stroboscopic image viewpoint, by superposing the three dimensional models of the selected set of the successive image groups on a predetermined background, wherein the set of the successive image groups used to generate the stroboscopic image is selected according to a moving speed of the object, and wherein the moving speed of the object is determined using a model of the object that is coarser than the generated three dimensional model are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 1, 12, 13 and 15; claiming a first version of an apparatus, a device, a second version of an apparatus and a third version of an apparatus respectively, are of the same scope and features as the methods of claim 11 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613